       Case 1:20-cv-10617-WGY Document 115-1 Filed 04/23/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                Case No. 1:20-cv-10617 WGY
Petitioners-Plaintiffs,

v.

STEVEN J. SOUZA,

Respondent-Defendant.



                               EXHIBITS TO BRIEFING ON INDIVIDUAL
                                     APPLICATIONS FOR BAIL
                                     THURSDAY, APRIL 23, 2020


                          EXHIBIT 11 - LETTER FROM WOMEN AT BRISTOL TO
                                            JUDGE YOUNG
Case 1:20-cv-10617-WGY Document 115-1 Filed 04/23/20 Page 2 of 5
Case 1:20-cv-10617-WGY Document 115-1 Filed 04/23/20 Page 3 of 5
Case 1:20-cv-10617-WGY Document 115-1 Filed 04/23/20 Page 4 of 5
Case 1:20-cv-10617-WGY Document 115-1 Filed 04/23/20 Page 5 of 5
